TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00379-CR
NO. 03-10-00421-CR




Bobby James Polston Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
NOS. 5305 & 5304, HONORABLE MELVIN REX EMERSON JR., JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant’s counsel has filed his third motion for extension of time to file appellant’s
brief.  We grant the motion and ORDER counsel to file appellant’s brief no later than December 8,
2010.  No further extensions will be granted.  If appellant fails to file a brief by the deadline, a
hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
                        It is ordered November 18, 2010.
 
 
Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish